56721: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 56721


Short Caption:WATSON, III (JOHN) VS. STATE (DEATH PENALTY/DIRECT)Classification:Criminal Appeal - Death Penalty - Direct


Related Case(s):53681


Lower Court Case(s):Clark Co. - Eighth Judicial District - C230024Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:01/08/2014 at 1:30 PMOral Argument Location:Carson City


Submission Date:01/08/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantJohn Matthias Watson, IIIHoward Brooks
							(Clark County Public Defender)
						Stephanie KiceKristina M. Wildeveld


RespondentThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Ryan J. MacDonald
							(Clark County District Attorney)
						Steven S. Owens
							(Clark County District Attorney)
						



14-32731: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


08/30/2010Notice of Appeal DocumentsFiled certified copy of Notice of Appeal. Documents submitted by district court clerk pursuant to SCR 250 6 (a).10-22295




08/30/2010Filing FeeFiling fee waived.


09/27/2010Record on Appeal DocumentsFiled Record on Appeal.  Volumes 1-16. (Via FTP).10-24688




09/30/2010Record on Appeal DocumentsFiled District Court Documents. Presentence Investigation Report. (SEALED).


12/09/2010Letter/IncomingReceived Proper Person Letter.


01/21/2011MotionFiled Motion. Motion to Withdraw as Attorney in These Proceedings. Counsel for Appellant Stephanie Kice.11-02126




01/26/2011Order/ProceduralFiled Counsel for appellant shall have 20 days to provide the documentation necessary to comply with NRAP 46(d)(3).11-02582




01/31/2011MotionReceived Proper Person Motion. Opposition to Withdraw as Attorney in These Proceedings.  FILED PER ORDER OF 3/3/11.


02/01/2011Order/ProceduralFiled Order.  Opening Brief due:  10 days.11-03197




02/09/2011OtherReceived Returned Mail.  Order filed 1/26/11 addressed to John Matthias Watson, III.  Per NDOC, John M. Watson is now located at NSP.  Address updated and Order mailed to new address.


02/14/2011MotionFiled Counsel's Second Motion to Withdraw as Attorney in These Proceedings. Counsel for Appellant Stephanie Kice.11-04778




02/14/2011MotionFiled Appellant Watson's Motion for Extension of Time Due to Current Counsel's Filing of Motion to Withdraw.11-04779




03/04/2011Order/ProceduralFiled Order.  The motion to withdraw as counsel for appellant is granted.  Appellant is still represented by Patrick E. McDonald.  Opening brief due 60 days.  Fn1 [ Although appellant has not sought or been granted leave to file documents in this matter in proper person, NRAP 46(b), we direct the clerk of this court to file the opposition received on January 31, 2011.]11-06798




03/04/2011MotionFiled Proper Person Opposition to Withdraw as Attorney in These Proceedings.11-02982




03/11/2011MotionFiled Motion to Withdraw as Attorney of Record for Appellant.11-07604




03/18/2011Order/ProceduralFiled Order.  We defer ruling on counsel's motion to withdraw to allow him to supplement the motion.  Counsel's supplement due:  20 days.11-08321




03/23/2011Notice/IncomingReceived Proper Person Memorandum.


04/06/2011MotionFiled Supplement to Motion to Withdraw as Attorney of Record.11-10201




04/14/2011Order/ProceduralFiled Order Granting Motion to Withdraw as Counsel.  The clerk of this court shall remove Mr. McDonald as counsel of record for appellant.  We remand this matter to the district court for the limited purpose of securing counsel.  District Court Order due 35 days.  Briefing suspended.11-11254




05/20/2011Notice of Appeal DocumentsFiled district court minutes appointing Kristina Wildeveld as counsel for appellant.11-14893




06/08/2011Order/ProceduralFiled Order Reinstating Briefing.  Opening Brief and Appendix due:  90 days.11-16814




06/08/2011Letter/IncomingFiled Letter in Response to Order Reinstating Briefing Dated June 8, 2011.11-16908




06/10/2011Order/ProceduralFiled Order Regarding Counsel and Setting Briefing Schedule.  We direct the clerk of this court to remove attorney Kristina Wildeveld as counsel of record for appellant.  The Clark County Public Defender's Office is now counsel of record for appellant.  Opening Brief due:  90 days.11-17343




08/31/2011MotionFiled Motion - Notice of Status of Case & Motion to Continue The Date For Filing of Opening Brief in this Death Penalty Case.11-26603




09/02/2011Order/ProceduralFiled Order Granting Motion--Opening Brief and Appendix due: December 7, 2011.11-26825




09/28/2011Notice/IncomingReceived Proper Person Memorandum.


10/06/2011Order/ProceduralFiled Order.  We note that ineffective-assistance-of-counsel claims will only be addressed on direct appeal where "there has already been an evidentiary hearing or where an evidentiary hearing would be unnecessary."  This court will consider and resolve the appeal as promptly as our calendar and caseload permit.11-30613




12/07/2011MotionFiled Appellant's Motion to Continue The Date for Filing of Opening Brief in Death Penalty Case.11-37535




12/19/2011Order/ProceduralFiled Order Granting Motion. Appellant: Opening Brief and Appendix due: February 6, 2012.11-38886




02/06/2012MotionFiled Appellant's Motion to Continue The Date for Filing of Opening Brief in This Death Penalty Case.12-03919




02/13/2012Order/ProceduralFiled Order Granting Motion. Appellant shall have until March 22, 2012, to file and serve the opening brief and appendix.12-04708




03/22/2012MotionFiled Motion to Disqualify District Attorney's Office.12-09128




03/22/2012BriefFiled Opening Brief.12-09129




03/29/2012MotionFiled Motion for Extension of Time Respond to Motion to Disqualify Clark County District Attorney's Office.12-10016




04/02/2012Order/ProceduralFiled Order Granting Motion. Respondent: Response to the motion for disqualification due: April 12, 2012.12-10187




04/11/2012MotionFiled Opposition to Motion to Disqualify.12-11596




05/10/2012Order/ProceduralFiled Order Denying Motion. Appellant has filed a motion to disqualify Clark County District Attorney Steven Wolfson and the District Attorney's Office from representing the State in this appeal. The motion is denied.12-14915




05/21/2012MotionFiled Motion to Extend Time to File Answering Brief.12-15945




05/22/2012Order/ProceduralFiled Order respondent shall have until July 20, 2012, to file and serve the answering brief.12-16172




06/28/2012Letter/IncomingReceived Proper Person Letter re: Transcript Request to the Supreme Court.


07/20/2012MotionFiled Motion for Enlargement of Time Second Request.12-22914




07/27/2012Order/ProceduralFiled Order Granting Motion. Respondent: Answering Brief due: September 18, 2012.12-23828




08/03/2012Order/ProceduralFiled Order Denying Motion.  As to appellant's request that this court direct counsel to deliver a copy of appellant's case file to him, no remedy is available for that request at this time.12-24524




08/06/2012Notice/IncomingReceived Proper Person Notice - Habeas Corpus Ad Testificandum. (RETURNED UNFILED PER ORDER 8/16/12)


08/16/2012Order/ProceduralFiled Order Denying Motion. The clerk of this court shall return, unfiled, the proper person motion received on August 6, 2012.  Appellant should address all concerns regarding this appeal to counsel and shall proceed through counsel in the prosecution of this appeal.12-25905




09/18/2012BriefFiled Respondent's Answering Brief.12-29507




11/02/2012MotionFiled Appellant's Motion to Continue The Date for Filing of Reply brief in this Death Penalty Case.12-34733




11/05/2012Order/ProceduralFiled Order Granting Motion.  Reply brief due: January 2, 2013.12-34859




01/02/2013BriefFiled Reply Brief.13-00064




01/02/2013Case Status UpdateBriefing Completed/To Screening.


10/28/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.13-32228




11/12/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Argument is scheduled for Wednesday, January 8, 2014, at 1:30 p.m. in Carson City, for 60 minutes.13-33714




11/13/2013Notice/IncomingFiled Notice of Appearance for Oral Argument (Howard Brooks will appear on behalf of appellant at Oral Argument scheduled for 1:30pm on January 8, 2014).13-34072




12/17/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-38251




12/31/2013Order/ProceduralFiled Statement Pursuant to NRS 177.267.13-39677




01/08/2014Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


01/21/2014BriefFiled Notice of Supplemental Authorities.14-02027




01/31/2014BriefFiled Response to State's Notice of Supplemental Authorities Filed January 21, 2014, Which Provided Incorrect Information to the Court.14-03300




10/02/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Gibbons, C.J. Majority: Gibbons/Pickering/Hardesty/Parraguirre/Douglas. Cherry and Saitta, JJ., dissenting in part. 130 Nev. Adv. Opn. No. 76. EN BANC14-32731




10/15/2014MotionFiled Notice of Intent to Seek Rehearing and Motion for Ten Day Extension to File Rehearing.14-34187




10/16/2014Order/ProceduralFiled Order Granting Motion.  Appellant shall have until October 30, 2014, to file and serve a petition for rehearing.14-34443




10/27/2014Notice/IncomingFiled Appellant Watson's Notice of Intent to Not File a Petition for Rehearing.14-35720




11/04/2014RemittiturIssued Remittitur.14-36401




11/04/2014Case Status UpdateRemittitur Issued/Case Closed